Citation Nr: 0409548	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to June 1969.

The case comes before the Board of Veterans' Appeals (Board) from 
a August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge at the 
RO in October 2003.  A copy of the hearing transcript issued 
following the hearing is of record.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the VCAA 
have not been fulfilled regarding the issue on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In October 2003, the veteran, accompanied by a witness, presented 
testimony at a hearing on appeal before the undersigned Veterans 
Law Judge at the RO.  On that occasion, the veteran noted that he 
was not treated in service for a sleep disorder.  However, the 
veteran's witness also testified that the veteran was extremely 
reluctant to receive treatment in service because going on sick 
call was considered shirking one's duty.  The veteran also 
testified that he was first treated for a sleep disorder in 1985 
at a VA Medical Center (VAMC), and that he had a tracheostomy for 
sleep apnea at a VAMC sometime around 1987.  The veteran also 
noted last meeting with a VA physician in July 2003. 

The Board notes that the veteran was last evaluated at the Houston 
VAMC in May 2003.  No other medical records have been received 
from any VAMC, nor is there any indication that the RO attempted 
to obtain additional VA medical records for the veteran.  The RO 
should attempt to obtain any identified medical records from the 
VAMC that first treated the veteran's sleep disorder in 1985 and 
the VAMC that performed the veteran's tracheostomy.  As well, the 
RO should make an attempt to obtain any other identified private 
medical records or VA medical records.  Since, the RO must ensure 
compliance with the duty to assist, documentation and notification 
requirements set forth by the VCAA, the case is remanded to the RO 
for additional development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issue on appeal.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to his sleep disorder, from June 1969 to 
the present.  Provide the veteran with release forms and ask that 
a copy be signed and returned for each health care provider 
identified and whose treatment records are not already contained 
within the claims file.  When the veteran responds, obtain records 
from each health care provider he identifies (except where VA has 
already made reasonable efforts to obtain the records from a 
particular provider).  If these records cannot be obtained and 
there is no affirmative evidence that they do not exist, inform 
the veteran of the records that the RO was unable to obtain, 
including what efforts were made to obtain them.  Also, inform the 
veteran that adjudication of the claim will be continued without 
these records unless he is able to submit them.  Allow an 
appropriate period of time within which to respond.  Furthermore, 
the veteran should be specifically informed as to what portion of 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any treatment at any VAMC relevant to his sleep 
disorder.  All identified treatment records from any reported VA 
medical facility dated from June 1969 to the present, including 
but not limited to the treatment records from the VAMC that 
treated the veteran for his sleep disorder in 1985 and the VAMC 
which performed the veteran's tracheostomy.  The treatment records 
which are not already contained within the claims file should be 
obtained and associated with the claims file.  If the search for 
the above records has negative results, the claims file must be 
properly documented with information obtained from the VA 
facility(ies).  Furthermore, the veteran should be specifically 
informed as to what portion of the evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the veteran in 
substantiating his claim.  Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above has been completed, make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded the following: 
The veteran should be scheduled to undergo a VA examination, 
conducted by an appropriate specialist, to evaluate the nature, 
severity, and etiology of the veteran's sleep disorder.  If no 
such disorder is currently found, the examiner should so indicate.  
The RO must make available to the examiner the claims folder.  The 
claims folder must be thoroughly reviewed by the examiner in 
connection with the examination.  The examiner must indicate in 
the examination report that the claims file was reviewed.  All 
necessary tests and studies should be conducted in order to render 
a diagnosis of the veteran's sleep disorder.  The examiner should 
review all of the veteran's medical records and history, and the 
service and post-service medical records.  Following an 
examination of the veteran and a review of his medical records and 
history, the VA specialist should render an opinion as to whether 
it is at least as likely as not that the currently claimed sleep 
disorder was incurred during the veteran's active service, became 
manifest to a compensable degree within a one year period of his 
discharge from service, is related to any in-service 
symptomatology or symptoms, and/or is otherwise related to his 
active service.  Additionally, the VA specialist should render an 
opinion as to whether it is at least as likely as not that the 
veteran's sleep disorder is related to any post-service event(s) 
or diseases, including the aging process.  If the etiology of the 
veteran's sleep disorder is attributed to multiple factors/events, 
the examiner should specify which symptoms/diagnoses are related 
to which factors/events.  It is requested that the VA specialist 
reconcile any contradictory evidence regarding the etiology of the 
veteran's disorder.  All pertinent clinical findings and the 
complete rationale for all opinions expressed should be set forth 
in a written report.  

5.  The veteran should be given adequate notice of the requested 
examination, which includes advising him of the consequences of 
his failure to report to the examination.  If he fails to report 
to the examination, this fact should be noted in the claims folder 
and a copy of the scheduling of examination notification or 
refusal to report notice, whichever is applicable, should be 
obtained by the RO and associated with the claims folder.

6.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  If the 
examination report is deficient in any manner or fails to include 
adequate responses to the specific clinical findings/opinions 
requested, it must be returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand instructions of the Board 
are neither optional nor discretionary.  Full compliance with such 
instructions is mandated by law, per Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completion of the above, the RO should readjudicate the 
appellant's claim seeking entitlement to service connection for a 
sleep disorder.  If the determination remains unfavorable to the 
veteran, he should be provided with a supplemental statement of 
the case and be afforded an opportunity to respond before the case 
is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



